Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-17-00408-CV

                IN THE INTEREST OF M.C.L., K.R.L., and M.C.L., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01348
                          Honorable Richard Garcia, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Father because he is indigent.

       SIGNED November 29, 2017.


                                                  _____________________________
                                                  Marialyn Barnard, Justice